Title: From Benjamin Franklin to Richard Bache, 3 February 1773
From: Franklin, Benjamin
To: Bache, Richard


Dear Son,
London, Feb. 3. 1773.
I received yours of Nov. 3. with the Extracts from Mr. Hooper’s Letter, and Remarks of Mr. Morgan which will come under Consideration in due time. As yet the Grant has not pass’d the Seals, tho’ we are kept in continual Expectation. I am oblig’d to Mr. Baynton and you for the Communication.
The Demolishing Fort Pitt was a strange Measure. It might have been suffered to stand, tho’ abandon’d, as a Refuge for the Inhabitants in Case of any sudden Emergency. But it is of a Piece with the late false Policy, of Discouraging all Settlements on the Ohio. My Love to Sally and Ben. I am Your affectionate Father,
B Franklin
Mr Bache
